DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/23/21 have been fully considered but they are not persuasive.
Regarding the applicant’s arguments, the applicant states on page 12 that Mandlik fails to disclose the barrier layer with a first and second individual layer, where the first individual layer is in direct contact with the second stack sequence. The examiner respectfully disagrees, as the second stack sequence may be broadly reasonably interpreted to mean a sequence of layers comprising all layers 401/420/402 on which the first individual layer 403 is directly deposited. The claim does not limit the layers included in the second sequence stack. For this reason, the first individual layer 403 would be directly deposited on the second sequence stack, where the disclosure of Mandlik discloses all other newly claimed limitations regarding the characteristics of the barrier layer as well. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mennig (US Publication No.: US 2015/0301367 A1 of record) in view of Mandlik (US Publication No.: US 2013/0244079 A1 of record, “Mandlik”). 
	Regarding Claim 1, Mennig discloses a composite pane (Figure 4) having a functional element (Figure 4, functional element 8) having electrically controllable optical properties (Paragraph 0077), comprising:
	A stack sequence of an outer pane (Figure 4, outer pane 1),
A first intermediate layer (Figure 4, first intermediate layer 12), 

An inner pane (Figure 4, inner pane 2), wherein
The intermediate layers contain at least one thermoplastic polymer film having at least one plasticizer (Paragraphs 0083-0086), and
A functional element having electrically controllable optical properties is arranged, at least in sections, between the first intermediate layer and the second intermediate layer (Figure 4, functional element 8), and
The functional element is a polymer dispersed liquid crystal (PDLC) functional element (Paragraph 0077), wherein
The functional element comprises a second stack sequence of at least 
A first carrier film (Figure 4, first carrier film 9),
An active layer (Figure 4, active layer 5), and
A second carrier film (Figure 4, second carrier film 10), and
Wherein at least one exit surface of the active layer is sealed at least in sections, on at least one lateral surface of the functional element by at least one barrier layer (Figure 4, barrier layer 14 and 15; Paragraph 0074; Paragraph 0077; Paragraph 0086),
The barrier layer is implemented such that the barrier layer substantially prevents the diffusion of plasticizer through the barrier layer (Paragraph 0086), and
The barrier layer is produced by a vacuum-based thin-film deposition method (Paragraph 0061; Paragraph 0092).
Mennig fails to disclose that the barrier layer is implemented multi-ply from at least two individual layers, wherein a first individual layer of the at least two individual layers contains an organometallic layer, or an organosilicon layer of the type SiOxCy:H, and a second individual layer of the at least two individual layers is a metal oxide-based, metal nitride-based, or metal oxynitride-based layer, wherein the metal is silicon (Si), and wherein the first individual layer is arranged directly on and in contact with the second stack sequence of the function element, and the second individual layer is arranged directly on and in contact with the first individual layer so that the first individual layer is arranged between the second stack sequence of the function element and the second individual layer. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the barrier layer as disclosed by Mennig to include particular materials as disclosed by Mandlik. One would have been motivated to do so for the purpose of reduce edge ingress of permeates while improving impermeability, flexibility, and optical characteristics of the barrier layer (Mandlik, Paragraph 0120). 

Regarding Claim 2, Mennig discloses the composite pane according to claim 1.
Mennig fails to disclose that the vacuum-based thin-film deposition method is one of the following methods: physical vapor deposition (PVD), or atomic layer deposition, and/or chemical vapor deposition (CVD).
However, Mandlik discloses a similar composite pane where the vacuum-based thin-film deposition method is one of the following methods: physical vapor deposition (PVD), or atomic layer deposition, and/or chemical vapor deposition (CVD) (Mandlik, Paragraph 0094).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the vacuum-based thin-film deposition method as disclosed by Mennig to include a 

Regarding Claim 3, Mennig in view of Mandlik discloses the composite pane according to claim 1, wherein the exit surfaces are completely sealed on all lateral surfaces by the barrier layer or wherein at least one of the lateral surfaces is completely sealed by the barrier layer (Figure 4, at least barrier layer 15 completely seals lateral surfaces; Paragraph 0038).

Regarding Claim 4, Mennig in view of Mandlik discloses the composite pane according to claim 1.
Mennig does not explicitly disclose that the barrier layer is implemented such that the barrier layer prevents the diffusion of plasticizer through the barrier layer to the same extent or to a greater extent than the diffusion of plasticizer through the carrier films.
However, Mennig does disclose the general environment where the barrier layer is implemented such that the barrier layer prevents the diffusion of plasticizer through the barrier layer (Mennig, Paragraph 0086). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that the barrier layer is implemented such that the barrier layer prevents the diffusion of plasticizer through the barrier layer to the same extent or to a greater extent than the diffusion of plasticizer through the carrier films is the result-effective variable, and when this diffusion amount is optimized to the appropriate value within the specified parameters of a given composite pane, the recognized results of preventing agent of a functional element within the composite pane are realized. While Mennig does not directly disclose that the barrier layer is implemented such that the barrier layer prevents the diffusion of plasticizer through the barrier layer to the same extent or to a greater extent than the diffusion of plasticizer through the carrier films, Mennig does disclose the general conditions recited in the instant claim, as noted above. In light of the disclosure of Mennig, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to discover the limitation by routine experimentation that the barrier layer is implemented such that the barrier layer prevents the diffusion of plasticizer through the barrier layer to the 

Regarding Claim 6, Mennig in view of Mandlik discloses the composite pane according to claim 1, at least one individual layer of the barrier layer contains or consists of the following materials: a) amorphous hydrogenate carbon (a-C:H), and/or b) other ceramic layers and/or polymer layers producible with vapor deposition methods that reduce or substantially prevent the diffusion of plasticizers (Paragraph 0050; Paragraph 0086). 

Regarding Claim 7, Mennig in view of Mandlik discloses the composite pane according to claim 1.
Mennig fails to explicitly disclose that the entire barrier layer has, over the exit surface, a thickness d of 10nm to 5000nm. However, Mennig discloses the general environment of the barrier layer having a thickness of a few millimeters (Mennig, Paragraph 0086, barrier layer 15). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that the entire barrier layer has, over the exit surface, a thickness d of 10nm to 5000nm is the result-effective variable, and when this thickness is optimized to the appropriate value within the specified parameters of a given composite pane, the recognized results of preventing agent of a functional element within the composite pane are realized. While Mennig does not directly disclose that the entire barrier layer has, over the exit surface, a thickness d of 10nm to 5000nm, Mennig does disclose the general conditions recited in the instant claim, as noted above. In light of the disclosure of Mennig, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to discover the limitation by routine experimentation that the entire barrier layer has, over the exit surface, a thickness d of 10nm to 5000nm for the purpose of improving the life of the functional element within a composite pane.

Regarding Claim 8, Mennig in view of Mandlik discloses the composite pane according to claim 1, wherein the barrier layer is arranged directly on the lateral surface of the stack sequence of the functional 

Regarding Claim 9, Mennig in view of Mandlik discloses the composite pane according to claim 1, wherein the barrier layer consists of at least a first individual layer and a second individual layer (Figure 4, barrier layer 14/15; Paragraph 0086).
Mennig fails to disclose that use an organosilicon compound of the type SiOxCy:Hz and a silicon-oxide.
However, Mandlik discloses the use of an organosilicon compound of the type SiOxCy:Hz and a silicon-oxide (Mandlik, Paragraphs 0116-0117). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the barrier layer as disclosed by Mennig to include particular materials as disclosed by Mandlik. One would have been motivated to do so for the purpose of reduce edge ingress of permeates while improving impermeability, flexibility, and optical characteristics of the barrier layer (Mandlik, Paragraph 0120). 

Regarding Claim 12, Mennig discloses a method for producing a function element having electrically controllable optical properties (Figure 4), the method comprising: 
A) Providing a stack sequence of at least
A first carrier film (Figure 4, first carrier film 9),
An active layer (Figure 4, active layer 5), and
A second carrier film (Figure 4, second carrier film 10), and
B) Sealing an exit surface of the active layer, at least in sections, on at least one lateral surface of the function elements by a barrier layer, wherein the barrier layer is produced by a vacuum-based thin-film deposition method  (Figure 4, barrier layer 14 and 15; Paragraph 0074; Paragraph 0077; Paragraph 0086; Paragraph 0061; Paragraph 0092).
Mennig fails to disclose that the barrier layer is implemented multi-ply from at least two individual layers, wherein a first individual layer of the at least two individual layers contains an organometallic layer, 
However, Mandlik discloses a similar device where the barrier layer is implemented multi-ply from at least two individual layers (Mandlik, Figure 4, barrier layer 402 and 403), wherein a first individual layer of the at least two individual layers contains an organometallic layer, or an organosilicon layer of the type SiOxCy:H (Mandlik, Figure 4, barrier layer 403; Paragraph 0114), and a second individual layer of the at least two individual layers is a metal oxide-based, metal nitride-based, or metal oxynitride-based layer, wherein the metal is silicon (Si) (Mandlik, Figure 4, barrier layer 402; Paragraph 0077) , and wherein the first individual layer is arranged directly on and in contact with a stack sequence of the function element, and the second individual layer is arranged directly on and in contact with the first individual layer so that the first individual layer is arranged between the stack sequence of the function element and the second individual layer (Mandlik, Figure 4, the stack sequence may be considered all elements 401/420/402 until the first deposited individual layer 403, where the second individual layer is the layer 402 deposited directly on the first individual layer 403). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the barrier layer as disclosed by Mennig to include particular materials as disclosed by Mandlik. One would have been motivated to do so for the purpose of reduce edge ingress of permeates while improving impermeability, flexibility, and optical characteristics of the barrier layer (Mandlik, Paragraph 0120). 

Regarding Claim 13, Mennig in view of Mandlik discloses the method according to claim 12, further comprising the subsequent steps of 
C) Arranging an outer pane  (Figure 4, outer pane 1),
A first intermediate layer (Figure 4, first intermediate layer 12), 

A second intermediate layer (Figure 4, second intermediate layer 13), and
An inner pane (Figure 4, inner pane 2), one above another in this order (Paragraphs 0076-0083), and
D) Joining the outer pane and the inner pane by lamination, wherein an intermediate layer with an embedded functional element is formed from the first intermediate layer and the second intermediate layer (Figure 4; Paragraphs 0076-0083; Paragraph 0092). 

Regarding Claim 14, Mennig in view of Mandlik discloses a method comprising utilizing a composite pane according to claim 1 as a windshield or roof panel of a vehicle wherein the functional element is used as a sun visor (Paragraph 0062; Paragraph 0080).

Regarding Claim 15, Mennig in view of Mandlik discloses a method utilizing a composite pane according to claim 1 as interior glazing or exterior glazing in a vehicle or a building, wherein the electrically controllable functional element is used as a sun screen or as a privacy screen (Paragraphs 0080-0081; Paragraph 0062; Paragraph 0073). 

Regarding Claim 16, Mennig in view of Mandlik discloses the composite pane according to claim 2.
Mennig fails to disclose that the physical vapor deposition is thermal evaporation, electron beam evaporation, laser beam evaporation, ion assisted deposition (IAD), arc evaporation, or magnetron sputtering, the atomic layer deposition is plasma enhanced atomic layer deposition (PEALD), and the chemical vapor deposition (CVD) is plasma enhanced chemical vapor deposition (PECVD).
However, Mandlik discloses a similar composite pane where the physical vapor deposition is thermal evaporation, electron beam evaporation, laser beam evaporation, ion assisted deposition (IAD), arc evaporation, or magnetron sputtering, the atomic layer deposition is plasma enhanced atomic layer 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the vacuum-based thin-film deposition method as disclosed by Mennig to include a CVD method as disclosed by Mandlik. One would have been motivated to do so for the purpose of using the barrier film as an edge sealant (Mandlik, Paragraph 0094). 

Regarding Claim 17, Mennig in view of Mandlik discloses the composite pane according to claim 6.
Mennig fails to disclose that a) the amorphous hydrogenated carbon (a-C:H) is amorphous hydrogenated nitrogen-doped carbon (a-C:N:H), or amorphous hydrogenated nitrogen- and silicon-doped carbon (a-C:N: Si:H), and/or b) the other ceramic layers and/or polymer layers are Parylene, polyvinylidene chloride (PVDC), ethylene vinyl alcohol copolymers (EVOP), or polyacrylates.
However, Mandlik discloses a similar pane where a) the amorphous hydrogenated carbon (a-C:H) is amorphous hydrogenated nitrogen-doped carbon (a-C:N:H), or amorphous hydrogenated nitrogen- and silicon-doped carbon (a-C:N: Si:H), and/or b) the other ceramic layers and/or polymer layers are Parylene, polyvinylidene chloride (PVDC), ethylene vinyl alcohol copolymers (EVOP), or polyacrylates (Mandlik, Paragraph 0089).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the barrier layer as disclosed by Mennig to include particular materials as disclosed by Mandlik. One would have been motivated to do so for the purpose of reduce edge ingress of permeates while improving impermeability, flexibility, and optical characteristics of the barrier layer (Mandlik, Paragraph 0120). 

Regarding Claim 18, Mennig in view of Mandlik discloses the composite pane according to claim 1.
Mennig fails to explicitly disclose that the entire barrier layer has, over the exit surface, a thickness d of 15nm to 500nm. However, Mennig discloses the general environment of the barrier layer 

Regarding Claim 19, Mennig in view of Mandlik discloses the composite pane according to claim 8, wherein the barrier layer is arranged directly on the exit surface of the active layer and/or the lateral surfaces of the carrier films (Figure 4, the barrier layer 15 is arranged directly on lateral surfaces of the carrier films).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mennig in view of Mandlik in further view of Dages (US Patent No. 4,390,594 of record).
Regarding Claim 10, Mennig in view of Mandlik discloses the composite pane according to claim 1.	Mennig fails to disclose that the intermediate layer contains at least 3 wt.% of a plasticizer, and the plasticizer contains or consists of aliphatic diesters of tri- or tetra ethylene glycol.
However, Dages discloses a similar layer where the intermediate layer contains at least 3 wt.% of a plasticizer, and the plasticizer contains or consists of aliphatic diesters of tri- or tetra ethylene glycol (Dages, Column 3, l.10-35).


Regarding Claim 11, Mennig in view of Mandlik discloses the composite pane according to claim 1.
Mennig fails to disclose that the intermediate layer contains at least 60 wt.% polyvinyl butyral (PVB).
However, Dages discloses a similar layer where the intermediate layer contains at least 60 wt.% polyvinyl butyral (PVB) (Dages, Column 3, l.10-35). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the intermediate layer as disclosed by Mennig to include a certain amount of PVB as disclosed by Dages. One would have been motivated to do so for the purpose of creating a layer with resistance to shock and heat (Dages, Columns 3-4). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871